DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on April 18, 2022, claim 1 was amended. Claims 1-10 are currently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee, US 2019/0180638).
Re claim 1: As shown in Figs. 1, 2 and 7, Lee discloses an information display device comprising:
a variable transmissivity glass 120 (paragraphs 50-52); and
a controller 130 (processor) configured to divide an entire region of the variable transmissivity glass into a first region 710 (background image) and a second region 720 (received input image), and to adjust transmissivities of the first region and the second region to be opposite to each other to display information in the first region (paragraphs 54-61).
Lee discloses that the variable transmissivity glass 120 may be realized as a liquid crystal display (LCD), an organic light emitting diode (OLED) display, a plasma display panel (PDP), an active-matrix OLED (AMOLED) display, etc. (paragraph 52). 
Lee also the controller 130 adjusts a transparency of the background image in the first region as well as the input image in the second region in order to display information (paragraphs 57and 61).
Accordingly, it is obvious that the entire region of the variable transmissivity glass 120 is divided into a first region and a second region in units of pixels for performing image display by the controller.
Re claim 2: The information display device of claim 1, wherein the controller 130 is configured to convert a state of the first region to a transparent state and to convert a state of the second region to a translucent state or an opaque state (paragraphs 66-69).
Re claim 3: The information display device of claim 1, wherein the controller 130 is configured to convert a state of the first region to a translucent state or an opaque state and to convert a state of the second region to a transparent state (paragraphs 66-69).
Re claim 9: The information display device of claim 1:
As shown in Fig. 4, Lee discloses that the controller 130 is configured to receive the information from an external device using a communication technology (paragraphs 100 and 108).
Claims 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee, US 2019/0180638) in view of Chiba et al. (Chiba, US 2007/0274701).
Re claim 4: The information display device of claim 1:
Lee does not disclose a formation of the variable transmissivity glass in detail.
As shown in Figs. 3 and 4, Chiba discloses a variable transmissivity glass including:
a transparent first substrate 21a and a transparent second substrate 21b;
a plurality of first transparent electrodes 22a formed in a first direction (vertical direction in Fig. 4) on the transparent first substrate 21a;
a plurality of second transparent electrodes 22b formed in a second direction (horizontal direction in Fig. 4) on the transparent second substrate 21b; and

a liquid crystal 23 (PDLC) disposed between the plurality of first transparent electrodes 22a and the plurality of second transparent electrodes 22b (paragraph 37).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ a variable transmissivity glass as taught by Chiba in order to superimpose a required image or information on the screen (paragraph 2).
Re claim 5: The information display device of claim 4, wherein Chiba discloses that the liquid crystal comprises a polymer dispersed liquid crystal (paragraph 37). It is obvious that the PDLC is formed from micron-sized liquid crystal droplets evenly dispersed in macromolecule networks. Thus, it is obvious that the liquid crystal comprises a polymer macromolecule.
Re claim 6: The information display device of claim 4:
Lee discloses that the controller 130 can adjust a transparency of at least one area one area of the background image (first region) that overlaps the area of the received image (second region) (paragraph 10).
Chiba also discloses that when an image is required to be displayed, a plurality of the first transparent electrodes 22a are selected one by one. Voltage data arranged in a line corresponding to the selected first transparent electrodes 22a is sent to the second transparent electrodes 22b. Each cell 24, which is located at the intersection point of the selected first transparent electrodes 22a and the second transparent electrodes 22b, emits light according to the received voltage data (paragraphs 53 and 54).
Accordingly, it is obvious that the controller can be configured to:
apply power to at least one of the plurality of first transparent electrodes and at least one of the plurality of second transparent electrodes overlapping each other in the first region; and

not apply the power to at least one of the plurality of first transparent electrodes and at least one of the plurality of second transparent electrodes overlapping each other in the second region.
Re claim 7: The information display device of claim 4:
Lee discloses that the controller 130 can adjust a transparency of at least one area one area of the background image (first region) that overlaps the area of the received image (second region) (paragraph 10).
Chiba also discloses that when an image is required to be displayed, a plurality of the first transparent electrodes 22a are selected one by one. Voltage data arranged in a line corresponding to the selected first transparent electrodes 22a is sent to the second transparent electrodes 22b. Each cell 24, which is located at the intersection point of the selected first transparent electrodes 22a and the second transparent electrodes 22b, emits light according to the received voltage data (paragraphs 53 and 54).
Accordingly, it is obvious that the controller can be configured to:
not apply power to at least one of the plurality of first transparent electrodes and at least one of the plurality of second transparent electrodes overlapping each other in the first region; and
apply the power to at least one of the plurality of first transparent electrodes and at least one of the plurality of second transparent electrodes overlapping each other in the second region.
Re claim 8: The information display device of claim 4, wherein the first direction is a vertical direction and the second direction is a horizontal direction as shown in Fig. 4 of Chiba.
Re claim 10: The information display device of claim 1:
As known in the art, PDLC display devices have been widely used in the field of electronic control glass. Thus, according to an intended application, it is obvious that the variable transmissivity glass can be installed in a window frame configured to be opened and closed ona sash frame, or installed in an outer wall of a building. Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Response to Arguments
Applicant's arguments filed on April 18, 2022 have been fully considered but they are not persuasive.
Applicant argued that neither Lee nor Chiba disclose “dividing the region in units of pixels and controlling so that the transmissivities of the first region and the second region are opposite to each other to display information” as recited in claim 1.
The examiner disagrees with Applicant’s remarks. 
At first, as shown in Fig. 7, Lee discloses that the entire region is divided in to the first region 710 for background image and the second region 720 for image received from an input source, and the controller 130 adjusts a transparency of the background image as well as the input image in order to display information (paragraphs 57and 61).
Lee also discloses that the variable transmissivity glass may be realized as a LCD, an OLEd display, a PDP, an AMOLED display, etc. (paragraph 52). Accordingly, it is obvious that the entire display region of the variable transmissivity glass comprises units of pixels for image display.
Thus, Lee itself discloses “dividing the region in units of pixels and controlling so that the transmissivities of the first region and the second region are opposite to each other to display information” as recited in claim 1”.
Further, Chiba is employed for a formation of the variable transmissivity glass comprising PDLC.
In conclusion, the rejection is proper and the application is not in condition for allowance.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
May 25, 2022